Citation Nr: 0021506	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for retropatellar 
pain syndrome (RPPS), chondromalacia, right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for RPPS, 
chondromalacia, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision denied the claims 
of the veteran of entitlement to an increased evaluation for 
his left and right knee RPPS with chondromalacia.  The 
veteran submitted a notice of disagreement with that rating 
decision in August 1998.  In September 1998, the RO provided 
him with a statement of the case.  The veteran filed his 
substantive appeal in October 1998.  Supplemental statements 
of the case were issued to the veteran as additional evidence 
was received into the record.

A personal hearing was held at the RO in February 1999 and a 
hearing before the undersigned Member of the Board in 
February 2000.  At the time of the latter, the veteran 
submitted additional evidence and also waived RO 
consideration thereof under 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran's right knee RPPS is characterized by 
chondromalacia, slight or no limitation of motion, and pain 
with swelling.

2.  The veteran's left knee RPPS is characterized by 
chondromalacia, slight or no limitation of motion, slight 
spurring, and pain with swelling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for RPPS, chondromalacia, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for RPPS, chondromalacia, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records included in the claims file indicated 
that the veteran entered service with preexisting knee damage 
and during service reinjured or otherwise experienced 
difficulty with his knees.  Records dated in July 1978 
documented that the veteran injured his right knee playing 
basketball and reported during physical therapy that he had 
suffered intermittent right knee pain and swelling for the 
past 2 years.  The diagnosis entered for the injury was 
semitendinosis sprain.  An August 1978 treatment note 
reflected that the veteran suffered a flare-up of right knee 
pain after jumping off a ladder.  He was diagnosed with 
patellar pain syndrome.  The records showed that another 
acute episode of knee pain began in May 1980, when the 
veteran complained of pain that arose in both knees after he 
was playing basketball.  During treatment, the veteran 
reported that his knees regularly became swollen after he 
would play sports or would run or stand for a prolonged time.  
The veteran was diagnosed with recurrent chondromalacia of 
the patella and placed on limited duty for 60 days.  Also, 
his physical activities were restricted for the period of 
limited duty.  He was prohibited from running, squatting, and 
performing deep knee bends.  In December 1980, the veteran 
again was seen for knee pain, which arose after he was 
playing basketball.  He was diagnosed with retropatellar pain 
syndrome, with the left knee adjudged worse than the right, 
prescribed ibuprofen, and told that his basketball playing 
should cease.  Other acute episodes of knee pain occurred in 
September 1982, when the veteran was seen for left knee pain, 
November 1982, when he was seen for a sharp pain in both 
knees, January 1983, when he received emergency room care for 
left knee pain that started after he played basketball, and 
June 1983, when he was seen for pain in both knees.  The June 
1983 treatment record reiterated the prior diagnoses of 
chondromalacia and noted that the veteran was wearing a knee 
brace which he reported usually gave him relief.  The service 
medical records further documented that in January 1984, the 
veteran was seen in the emergency room with complaints of 
right knee pain that arose during basketball.  He was found 
to have tenderness in the popliteal area, but no tenderness 
of bone and no instability of the knee joint.  The diagnosis 
entered in the treatment note was internal derangement of the 
right knee and possible muscle or ligament damage.  The 
veteran was placed on restricted duty for several days.  It 
was also documented that in November 1984, the veteran 
injured the prepatellar areas of both his knees when he 
struck the ground falling from a ladder.  After a bone scan 
was conducted, he was given a diagnosis of bone contusion of 
both knees.  He was instructed to use a cane to report for 
regular physical therapy for six weeks.  He also was 
instructed to use a cane to ambulate, and his physical 
activities were restricted to exclude running, jumping, and 
lifting heavy weights.

Included in the claims file as well were records of 
outpatient treatment received by the veteran at the VA 
Medical Center (VAMC) in Charleston, South Carolina for the 
period April 1996-February 1997.  These records documented in 
June 1996, the veteran sought treatment for bilateral knee 
pain (which he said had flared up after he was playing 
basketball) that in July 1996, the veteran was examined 
extensively for pain in both knees and ankles.  The veteran 
reported in July 1996 that he had been jumping off tanks in 
the course of Reserves service.  X-rays were taken, and they 
were seen to disprove the provisional diagnosis of 
degenerative joint disease.  The veteran was found to have 
lateral patellar facet tenderness and patellar compression 
pain.  His range of motion was found to be full but painful.  
The final diagnosis was bilateral patello-femoral compression 
syndrome.  The veteran had been taking ibuprofen, 
acetaminophen, diclofenac sodium, and the antiarthritic drug 
choline magnesium trisalicylate; he was retained on the 
latter only.  A progress note dated in August 1996 reiterated 
the diagnosis of patello-femoral compression syndrome and 
indicated that the veteran had retained full range of motion 
in his knees.  A clinical record dated in February 1997 
documented that the veteran had some patellar tenderness but 
still had full range of motion in his knees.  The diagnosis 
entered in the record was bilateral patellar tendonitis.  

Private medical records received into the claims file covered 
dates in October 1996 and May 1997.  These records contained 
the results of x-rays taken of the knees of the veteran when 
he was being seen for ankle pain.  The x-rays disclosed no 
evidence of joint effusion and showed that cartilaginous 
joint space, bony architecture, and density and alignment had 
been preserved bilaterally.  In May 1997, the veteran was 
found on examination to have somewhat less than full passive 
range of motion (0-130 degrees) in his knees.  The treatment 
documented that the veteran had been taking non-steroidal 
anti-inflammatory drugs and wearing cutout sleeves on his 
knees but said that these measures had brought him no relief.  
The examining physician observed in the note that the veteran 
was 'hypersensitive" to all palpation around the patellae 
and at the same time, appeared to walk without a limp.  The 
non-steroidal anti-inflammatory drugs were continued.

Additional outpatient treatment records from the Charleston, 
South Carolina VAMC that were included in the claims file 
covered the period May 1997-April 1998.  A May 1997 referral 
note from the rheumatology to the orthopedics department 
stated that the veteran was complaining of chronic knee pain 
but neither x-rays nor physical examination had revealed 
evidence of degenerative joint disease.  A July 1997 referral 
note from the rheumatology to the podiatry department 
suggested that the veteran might benefit from wearing 
orthopedic shoes.  

Subsequent outpatient treatment records from the Charleston, 
South Carolina VAMC associated with the claims file spanned 
the period July 1998-September 1998.  These records included 
a report of x-rays of the veteran's knees and ankles that 
were taken in August 1998.  The report stated that the x-rays 
demonstrated that the tibiofemoral joint spaces in each knee 
had been preserved and that a post-traumatic osteophyte 
involving the left lateral proximal fibula was present.  The 
report noted the x-rays identified no effusions.  The 
impression of the radiologist was of unremarkable knee x-rays 
except for the post-traumatic change of the proximal left 
fibula.  (The impression pertaining to the ankles identified 
both post-traumatic and degenerative changes.)  Documentation 
dated in July 1998 indicated that in order to re-qualify for 
Reserves service, the veteran sought a letter from the VAMC 
stating that he had no knee disorders and that in seeking 
such a letter, the veteran averred that he had no pain in his 
knees.

The claims file also contained a consultation note prepared 
by a physician at the Charleston, South Carolina VAMC in 
January 1999.  It was pointed out in the note that the 
veteran was working as a janitor and it was recommended, on 
the basis of the August 1998 VA x-ray results, that he not 
continue to do work which would require him to be on his feet 
and would thus exacerbate his knee and ankle symptoms.

The claims file contained the transcript of the hearing held 
at the RO in February 1999.  The veteran testified that his 
knee pain, which he stated was continuous, severe, and 
accompanied by swelling, limited his functional capabilities.  
He explained that he had pain with movement, so that, for 
example, he could not climb stairs, walk or stand for an 
appreciable time, or bend very much without discomfort.  He 
said that he could squat on his knees but had difficulty 
getting back up and that he wore knee braces.  The veteran 
testified that he took pain medication but it brought only 
short-lived relief.

Also associated with the claims file was the report of a 
compensation and pension examination of the veteran conducted 
in August 1999 at the Charleston, South Carolina VAMC.  The 
examining physician noted that no new x-rays had been ordered 
for the examination and observed that the August 1998 x-rays 
of the veteran's knees had been unremarkable except for the 
finding of "mild spurring" involving the left lateral 
proximal fibula.  The physician recorded that the veteran 
took ibuprofen for knee pain and that activity exacerbated 
the pain.  The physician observed that the veteran's gait was 
very antalgic but the veteran used no cane or other 
supporting device and exhibited no limp.  On physical 
examination, the physician found that the veteran displayed 
full range of motion in his knees with no crepitus, and 
sensation that was intact to light touch and pinprick 
stimulation over the dermatomes of the knees.  Severe pain 
was elicited on light palpation of the medial and lateral 
compartments of both knees.  The physician reported that 
there was no edema, erythema, or bony or soft tissue 
abnormality of the knees.  No instability of the knee, 
mediolateral or anteroposterior was found.  The physician 
entered no diagnosis in his report but observed that there 
was some discrepancy between the subjective indications of 
the veteran and the findings on physical examination.  As 
examples of this discrepancy, the physician cited a positive 
Apley grinding test and essentially unremarkable knee x-rays, 
a positive patellar apprehension test and severe pain on 
minimal palpation of the knees, and a gait which was not 
reflected by the condition of the knees.

The transcript of the hearing that was held before the 
undersigned Member of the Board in February 2000 is included 
in the claims file.  The veteran testified that he was 
working currently as a "lube technician" in an automobile 
repair shop and that this work required him to be on his 
feet, standing or bending, for as many as 10 hours each day.  
The veteran asserted that at the end of the day, his knee 
would sometimes become unstable.  The veteran also testified 
that his functional capabilities were restricted by pain and 
cited many of the same examples that he adduced during the 
previous hearing at the RO. 

A letter from a VA physician received by the Board in 
February 2000 noted the post-traumatic osteophyte involving 
the veteran's left lateral proximal fibula that had been 
disclosed by the x-rays taken in August 1998 and cited in the 
report of the August 1999 VA examination.


II.  Analysis

The veteran has alleged that his left and right knee 
disabilities are more severe than contemplated by the current 
evaluations.  Thus, the veteran's claim of entitlement to 
increased evaluations is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2.  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7.  In 
every instance in which the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  All VA regulations which the face of the 
record indicates are potentially relevant to the claim for 
increased evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased evaluation of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).

The history of the veteran's bilateral knee disability has 
been noted.  See Schafrath v. Derwinski, 1 Vet. App. 589.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Therefore, evidence of record 
most pertinent to the claim will be that bearing on this 
issue.  

The veteran's left and right knee RPPS with chondromalacia 
each have been evaluated by analogy under Diagnostic Codes 
5257 and 5003.  Diagnostic Code 5257 pertains to recurrent 
subluxation or lateral instability of the knee.  A 10 percent 
rating is warranted for a condition that is slight, a 20 
percent rating for one that is moderate, and a 30 percent 
rating for one that is severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  The veteran testified in the 
February 2000 hearing before the undersigned Member of the 
Board that after a day of being on his feet in the course of 
his job, he feels that his knees have become unstable.  
Although not a medical expert, the veteran is competent to 
testify about his experience of symptoms.  See Bruce v. West, 
11 Vet. App. 405, 410-11 (1998), citing Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  His testimony is considered 
credible insofar as he described his symptoms and his belief 
in the merits of his claim.  However, his testimony is not 
competent to provide medical findings or a medical diagnosis.  
The physician who conducted the August 1999 VA examination 
specifically found on physical examination that neither knee 
of the veteran was unstable or appeared subject to 
subluxation.  Essentially normal x-rays of the knees taken in 
August 1998 supported this finding.  The only impairments of 
the veteran's knees that have been identified in the medical 
record are bilateral chondromalacia and slight spurring in 
the left knee.  Accordingly, the Board finds that neither of 
the veteran's knees has more than a slight impairment.  A 10 
percent evaluation therefore represents the appropriate 
rating under Diagnostic Code 5257.

The Board notes that the General Counsel of VA has held that 
a claimant who has both arthritis and instability of the knee 
must receive separate evaluations under Diagnostic Codes 5003 
and 5027.  See VAOPGCPREC 23-97 (July 1, 1997); see 38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (1999).  However, the medical 
evidence of record did not document that the veteran had been 
diagnosed with degenerative joint disease in either knee.  
Therefore, an additional evaluation under Diagnostic Code 
5003 would not be available in this case.

The veteran's right and left knee conditions may be evaluated 
under Diagnostic Codes 5260 and 5261, which pertain to 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5260 & 5261 (1999).  The evaluation of the same 
manifestations under different diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (1999).  However, separate ratings are 
available for different sets of symptoms associated with the 
same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
It has been held that Diagnostic Code 5257 does not concern 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Therefore, the veteran could be entitled to a rating 
or ratings for limitation of motion under Diagnostic Codes 
5260 and/or 5261 in addition to his current ratings under 
Diagnostic Code 5257.  However, the medical evidence of 
record indicates that the criteria for a compensable 
evaluation under Diagnostic Codes 5260 and 5261 have not been 
met in this case.  In general, the assessments of the 
veteran's range of motion in his knees were that is was full.  
One recent assessment, performed by the veteran's private 
physician in May 1997, found that the veteran's knee flexion, 
but not extension, was somewhat less than full, 130 degrees 
rather than a full 140.  Under Diagnostic Code 5260, which 
pertains to limitation of flexion, a 10 percent evaluation is 
authorized with flexion limited to 45 degrees.  Thus, a 
compensable evaluation for limitation of motion would not be 
available to the veteran.  Additionally, most recently, at 
the August 1999 VA examination, there was a full range of 
motion.

A compensable disability rating may be given under VA 
regulations for disability due to, among other causes, pain 
on use of the part or parts concerned, and/or weakness and 
fatigability on their use if such is supported by adequate 
pathology and evidenced by the visible behavior of a claimant 
in undertaking motion.  Weakness is as significant as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1999).  Therefore, a compensable rating of disability 
could be warranted for functional loss due to such factors.  
38 C.F.R. § 4.40.  Furthermore, a compensable rating for 
disability of a joint or joints may be given for weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.), pain 
on movement, and excess fatigability upon use of the disabled 
part or parts.  38 C.F.R. § 4.45.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court) has 
held that in evaluating disabilities of the musculoskeletal 
system, VA has a duty to consider and apply these regulations 
and can do so without violating the prohibition, see 38 
C.F.R. § 4.14, against rating the same disability under 
different diagnoses.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The Board observes that the veteran in this case 
has testified to having chronic pain in his knees and to be 
restricted in the functions that he can perform because of 
such pain and the swelling accompanying it.  His testimony 
constitutes competent evidence of functional loss.  See 
Bruce, 11 Vet. App. 405.  On the other hand, the Board notes 
that discrepancies between the veteran's subjective accounts 
of his symptoms and the findings on physical examination and 
x-rays were identified in the August 1999 VA examination 
report and that by his own account, the veteran has been able 
to perform occupations that have required him to use his legs 
and knees throughout the day.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation of the veteran's right and left knee 
conditions under 38 C.F.R. § 4.40 or § 4.45.

In view of the foregoing, the Board will deny the veteran's 
appeal.


ORDER

An increased evaluation for RPPS, chondromalacia, right knee, 
is denied.

An increased evaluation for RPPS, chondromalacia, left knee, 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

